Order entered October 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00086-CR

                                  DONALD MAYS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F12-55902-J

                                            ORDER
         The Court REINSTATES the appeal.

         On August 22, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Riann

Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s brief is her workload and

that she had been on maternity leave; and (4) Ms. Moore requested twenty-one days from the

October 10, 2013 hearing to file appellant’s brief.

         We ORDER appellant to file his brief within TWENTY-ONE DAYS of the date of this

order.    Because appellant’s brief is already more than three months overdue, no further

extensions will be granted. If appellant’s brief is not filed within the time specified, we will
order Riann Moore and the Dallas county Public Defender’s Office removed as counsel and will

order the trial court to appoint a new attorney to represent appellant in this appeal.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Katherine Drew,

Appellate Chief, Dallas County Public Defender’s Office; Riann Moore, Dallas County Public

Defender’s Office; and the Dallas County District Attorney’s Office.


                                                       /s/    LANA MYERS
                                                              JUSTICE